DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
101
Applicant's arguments filed have been fully considered but they are not persuasive. Applicant’s addition of structural elements to the preamble do not remedy the deficiencies with respect to 35 U.S.C. 101 as outlined in the most recent office action. The claims remain directed to a judicial exception without significantly more. The additional elements taken as a individually or in combination do not result in an integration into a practical application. Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained. 
103
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 6-8, 11-14,16-17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite enabling, presenting, authenticating, searching, preparing, checking, booking limitations, which falls into the abstract idea groupings of (a) mathematical concepts-**mathematical relationships mathematical formulas or equations  mathematical calculations** (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 
The limitations enabling, presenting, authenticating, searching, preparing, checking, booking under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than recited, “modules, server, engine, non-transitory computer readable medium hardware processor” nothing in the claim element precludes the step from practically being certain methods of organizing human activity. Accordingly the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, “modules, server, engine, non-transitory computer readable medium hardware processor”. These 
mere instructions to apply the exception using a generic computer component- (non-transitory computer readable medium)
mere data gathering/post solution activity in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process,-(modules, server and engine)
iv. Generally linking the use of the judicial exception to a particular technological environment or field of use, -(hardware processor)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere data gathering/post solution activity; generally linking the use of the judicial exception to a particular technological environment or field of use and mere instructions to apply the exception using a generic computer component.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
Berkheimer-with respect to consideration of routine and conventional subject matter,
("modules, server, engine, non-transitory computer readable medium hardware processor "80”—see published Specification respectively describing these at a high level of generality and in a manner that indicates that the additional elements are 
Dependent claims 13 describe web and mobile interfaces but these are generic computer components that do not remedy the deficiencies. The remaining dependent claims further narrow the abstract idea and do nothing to remedy the deficiencies. Accordingly the claims 1-20 are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 11,13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Demarchi et al U.S. Pre-Grant Publication No. 2016/0203422 A1 in view of Ritchie et al. U.S. Pre-Grant Publication No. 2012/01743431 A1 in further view of Rao U.S. Pre-Grant Publication No. 2003/0171990 A1 and Goldenberg WO 2016/046828 A1 and Gosuin U.S. Pre-Grant Publication No. 2016/321568 A1 and SAKAKIBARA JP 2015075857 A
As per Claims 1 and 14, Demarchi teaches  a client module configured for enabling one or more users to specify one or mode travel journey related details, and wherein the one or more travel journey related details comprise name of a source station, name of a destination station, preferred time and date of travel, and preferred mode of transport (see para. 84-86 and 159);

a real time ticket discovery engine provided in the server and run on a hardware processor, and wherein the real time ticket discovery engine is configured for searching one or more available travel options for the user to reach the destination station based on seat availability in one or more modes of transport between the source station and the destination station (see para. 169), and wherein the real time ticket discovery engine is further configured for preparing and sharing a travel itinerary with the riser from source station to destination station by chaining one or more modes of transport based on seat availability (see para. 188 and 206);
an availability check module provided, in the server and run on a hardware processor, and wherein the availability check module is configured for checking and retrieving seat availability data 'from a plurality of ticket booking portals for one or more modes of transport and providing the retrieved data to the real time ticket discovery engine (see para. 200); and
a booking engine provided in the server and run on a hardware processor, and wherein the booking engine is configured for booking one or more tickets for the user based on the most suitable travel option selected by the user, and wherein one or 
Demarchi does not explicitly teach the limitation taught by Ritchie an authentication module provided in the sewer and run on a hardware processor, and wherein the authentication module is configured for authenticating each user using one or more personal details provided by the user, and wherein the one or more personal details comprise a mobile number (see para. 91), Facebook credentials and Google credentials, and wherein the authentication module is further configured for generating a unique token number for identifying each user associated with the system (see para. 92); It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Demarchi to include the teachings of Ritchie to provide mobile payment for a transaction.
Demarchi does not explicitly teach the limitation taught by Rao wherein the system further comprises a prediction engine configured for processing the historical passenger name record number (PNR) data logged using the data processing engine  (see Table 7). The motivation is the same as opined above. 
Demarchi does not explicitly teach the limitation taught by Goldenberg wherein the real time ticket discovery engine is further configured for searching an alternate option to reach the destination station in case no seats are available in any mode of transport (see para. 53). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems of Demarchi and Ritchie to include the teachings of Goldenberg to accommodate a passenger that needs a re-booking, as taught by the system of Goldenberg. 

Demarchi further teaches wherein the system is further configured for utilizing unused reservation quotas/tickets available in special category between the source station and the destination station in one or more modes of transport, and wherein reservation quota/special category, comprises reservation quota, senior citizen quota, ladies quota, very important people (VIP) quota and military quota. The Examiner Notes: the entire limitation is not positively recited. Accordingly it is afforded little patentable weight. 
Demarchi does not explicitly teach the limitation taught by SAKAKIBARA wherein the system is further configured for identifying one or more stations for which the seat availability changes by changing the source station and by keeping the destination station constant and vice versa, and wherein the identified one or more stations are marked with a data change flag (see the abstract of Sakakibara). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems of Demarchi and Ritchie to include the teachings of Sakakibara to 
Examiner Note: The limitation “to determine a threshold cancellation value related to each mode of transport using one or more machine learning algorithms, and wherein the threshold cancellation value is used for determining the chances of a ticket booking getting confirmed.” is a statement of intended use and as such is afforded little patentable weight.


As per Claim 7, Demarchi in view of Ritchie teaches the system of claim 1 as described above. Demarchi further teaches wherein the system further comprises a cache layer configured for storing plurality of details related to one or more modes of transport associated with the system, and wherein the plurality of details comprises schedule and seat availability for each mode of transport, and wherein the cache layer is further configured for caching the plurality of details related to one or more modes of transport for a pre-determined period of time (see para. 61).
As per Claims 8 and 19, Demarchi in view of Ritchie teaches the system of claim 1 as described above. Demarchi further teaches wherein the real time ticket discovery engine is further configured for searching the one or more available travel options for 
As per Claim 11, Demarchi in view of Ritchie teaches the system of claim 1 as described above. Demarchi further teaches wherein the real time ticket discovery engine is further configured for searching the one or more available travel options for the user using a graph data structure, and wherein the graph data structure comprises a connected graph with plurality of nodes representing one or more hop/intermediate stations between the source station and the destination station (see para. 70 and 89).
As per Claim 13, Demarchi in view of Ritchie teaches the system of claim 1 as described above. Demarchi further teaches wherein the system is further configured for providing a Web interface or a mobile interface to the one or more users (see para. 158). Examiner Note: The limitation, “for effective discovery and booking of one or more travel options between the source station and the destination station ”is merely a statement of intended use and as such is afforded little patentable weight. 
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Demarchi et al U.S. Pre-Grant Publication No. 2016/0203422 A1 in view of Ritchie et al. U.S. Pre-Grant Publication No. 2012/01743431 A1 in further view of Official Notice
As per Claim 3, DeMarchi in view of Ritchie teaches the system of claim 1 as described above. Demarchi does not explicitly teach wherein the system further comprises a historical data store configured for storing historical data related to availability of tickets, change of ticket status, price of tickets, delay in arrival/departure of . 
Claims 4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Demarchi et al U.S. Pre-Grant Publication No. 2016/0203422 A1 in view of Ritchie et al. U.S. Pre-Grant Publication No. 2012/01743431 A1 in further view of Rao U.S. Pre-Grant Publication No. 2003/0171990 A1
As per Claims 4 and 16-17, Demarchi in view of Ritchie teaches the system of claim 1 as described above. Demarchi does not explicitly teach the limitation taught by Rao wherein the system further comprises a data processing engine configured for processing a logged historical passenger name record number (PNR) data available from one or more ticket booking portals along with plurality of journey details for one or more users to determine trends related to confirmation of wait-fisted tickets for a particular mode of transport, and wherein the plurality of journey details comprise class of travel, booking status, journey date, quota and final charting status (see para. 62) and wherein the data processing engine is further configured for grouping the historical passenger name record number (PNR) data into one or more groups (see Table 7) Examiner Note: The limitation “marking whether particular ticket is confirmed or wait-listed, and wherein the one or more groups comprise a weekend season group, a normal season group, a holiday season group, a quota-wise group and a class-wise .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Demarchi et al U.S. Pre-Grant Publication No. 2016/0203422 A1 in view of Ritchie et al. U.S. Pre-Grant Publication No. 2012/01743431 A1 in further view of Feingold U.S. Pre-Grant Publication No. 2003/0172017 A1 
As per Claim 6, Demarchi in view of Ritchie teaches the system of claim 1 as described above. Demarchi does not explicitly teach the limitation taught by Feingold wherein the system further comprises a staging database configured for storing raw data collected from all the portals associated with the system, and wherein the data processing engine is further configured for moving the raw data to a production database after cleansing, processing and validation (see para. 31). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems of Demarchi and Ritchie to include the teachings of Feingold to standardize data from a variety of sources, as taught by Feingold. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Demarchi et al U.S. Pre-Grant Publication No. 2016/0203422 A1 in view of Ritchie et al. U.S. Pre-Grant Publication No. 2012/01743431 A1 in further view of Gosuin U.S. Pre-Grant Publication No. 2016/321568 A1
As per Claim 12, Demarchi in view of Ritchie teaches the system of claim 1 as described above. Demarchi does not explicitly teach the limitation taught by wherein the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361.  The examiner can normally be reached on M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONYA JOSEPH/Primary Examiner, Art Unit 3628